HOUGH, Circuit Judge
(after stating the facts as above). The record before us contains more particulars and details than were offered when the case was here before, but the essential facts are not changed. The insured is still compelled to assert in effect that, because the scow was overhauled, dry-docking or any equivalent therefor may be excused. A new trial was awarded because, in our opinion, issues had been presented to the jury which were wholly immaterial, and there appeared no appreciation on the part of all concerned that the one issuable fact was whether the representation as to dry-docking had been “substantially performed.”
From arguments now made we conclude with regret that our efforts to indicate the point in the case were not wholly successful. The present plaintiff in error asserts that on the second trial the court below felt bound by our previous decision to submit to the jury the question whether “seaworthiness took the place of dry-docking.” No such understanding appears in the charge, but it is true that we did not point out just what acts might constitute substantial performance of the representation proven. Not knowing whether plaintiff could or could not make a better case along tire lines indicated than it had done when seeking recovery on a false legal theory, we refrained from weighing merely possible evidence.
On this very full record the only question presented by the writ is whether there was any evidence of substantial performance. That the scow should be seaworthy is a matter covered by the implied warranty of seaworthiness contained in every contract of marine insurance such as this. Hazard v. New England, etc., Co., 8 Pet. 557, 8 L. Ed. 1048; Long Dock, etc., Co. v. Mannheim, etc., Co. (D. C.) 116 Fed. 886, affirmed in this court 123 Fed. 861, 59 C. C. A. 668. The representation is superadded to the warranty, is some*605thing wholly separate, and therefore cannot itself be fulfilled by fulfilling the warranty. Hazard v. New England, etc., Co., ut supra.
When a contract has not been literally, but has been substantially, performed, it has been “in good faith complied with in all essentials to the full accomplishment of that which was contracted for.” Manning v. School District, 124 Wis. 100, 102 N. W. 361. Cf. Dorrance v. Barber (C. C. A.) 262 Fed. 492. The thing that was promised and in a sense contracted for here was dry-docking, to the “full accomplishment of which” the essential is that the bottom of the vessel should be examined by the eye from the outside.
It plainly appears by this record, as well as from common knowledge, that there are ways of effecting this result other than by putting such a humble craft as a scow in what is called a dry dock. A marine railway may be used, the vessel may be hauled ashore and blocked up, or, as had happened with this particular scow, she might be turned over. None of these things was done, yet the jury was left to find that there had been a substantial performance, although it was plain, by evidence uncontradicted, that the very end and object of dry-docking had not been in any way or to any degree accomplished.
We think this was error, and that on the whole case the defendant’s motion for a directed verdict should have been granted.
Judgment reversed, with costs.